Citation Nr: 0709029	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision.  




FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained. 

2.	The veteran has a current diagnosis for PTSD based on a 
claimed in-service stressor.  

3.	The veteran had active service in Vietnam but received no 
awards or decorations denoting that he engaged in combat and 
service personnel records do not indicate that he engaged in 
combat.

4.	Service records or other credible supporting evidence do 
not verify the claimed stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction (AOJ) issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notices of the VCAA in 
October 2002, December 2002 and May 2003 prior to the initial 
decision on the claim in June 2003, and again provided notice 
in March 2006.  Therefore, the timing requirement for a VCAA 
notice has been met and to decide the appeal would not be 
prejudicial to the claimant. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the October 2002, December 2002 and May 2003 
correspondence, the RO apprised the claimant of the 
information and evidence necessary to substantiate the claim.  
The correspondence also advised the claimant of what the 
evidence must show to establish the veteran's claim.  
Additionally, the RO described which information and evidence 
the claimant was to provide to VA, and which information and 
evidence VA would attempt to obtain on the claimant's behalf.  
See Quartuccio, 16 Vet. App. at 187.  

In a service-connection claim, as is this case, VA is also 
required to include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the March 2006 letter, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  While the timing of this notice was 
after the initial adjudication, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  The question of the rating or effective date is 
rendered moot as service connection is not warranted.  

The Board also observes that the VCAA notices advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA to substantiate his claim.  
Furthermore, the notice requested that the claimant provide 
additional information or evidence regarding the records of 
treatment for the claimed disability.  The VA essentially 
requested any and all evidence in the claimant's possession 
in support of the claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  As the content 
requirements of the VCAA notice have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

The RO also provided the claimant with a copy of the June 
2003 rating decision and the April 2005 statement of the case 
which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decision, and a summary of the evidence considered to 
reach the decision.  Therefore, the Board concludes that VA 
satisfied its duty to notify the claimant and there is no 
outstanding duty to inform the claimant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, personnel file and the 
VA medical records.  The claimant has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  In April 2006, the veteran 
submitted a VCAA Notice Response and indicated that he did 
not have any other information or evidence to submit to 
substantiate his claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

The veteran contends that his PTSD is related to combat 
service in Vietnam from July 1966 to July 1967.  

In October 1965 the veteran did not report, and the medical 
examination was negative for, a psychiatric disorder prior to 
service.  The service medical records are negative for any 
diagnosis of or treatment for a psychiatric disorder.  
Additionally, the veteran did not report a psychiatric 
disability upon separation from service.  Upon separation 
from service, the veteran indicated that his medical 
condition had not changed since the enlistment examination. 

VA progress notes dated in October 2002 indicate that the 
veteran had a full range of PTSD symptoms including intrusive 
recollections, avoidance reactions, hypervigilance, social 
isolation, hyper arousal and emotional numbing.  The 
physician opined that the veteran was total disabled by the 
severity of his symptoms and he did not expect that the 
veteran would be able to sustain employment in the 
foreseeable future.  

A November 2002 VA Compensation and Pension PTSD examination 
diagnosed the veteran with PTSD, chronic.  The veteran 
reported that he was attached to the First Army Division and 
was involved in active combat and was often fired on by enemy 
troops.  The veteran reported intrusive recollections and 
nightmares of being under fire.  The physician concluded that 
the veteran was unable to work because of the PTSD symptoms 
and assigned the veteran a Global Assessment of Functioning 
(GAF) score of 47.  

The Board finds that the veteran does have a current 
diagnosis of PTSD.  Additionally, the November 2002 VA 
examiner concluded that the veteran's symptomatology is 
linked to the veteran's military service in Vietnam.  The 
veteran however, has not given sufficient information to 
verify that his claimed stressor, being subject to enemy fire 
in Vietnam, actually occurred.  

The record does show that the veteran served in Vietnam from 
July 1966 to July 1967 with a military occupational specialty 
of wireman.  He received the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, Marksman 
(Rifle M-14), and a Good Conduct Medal.  The RO requested the 
veteran's personnel file which indicates that the veteran was 
in Co B 69th Sig Bn (A) APO 96491 in Vietnam from July 1966 
to July 1967.  There is no indication in the personnel file 
that the veteran was engaged in combat.  There is also no 
evidence in the service medical records that would suggest 
that the veteran engaged in combat.  Therefore, the Board 
finds that the evidence of record does not verify that the 
veteran engaged in combat and the claimed inservice stressors 
must be corroborated by other evidence.  

The RO attempted to verify the veteran's claimed in service 
stressors and requested specific information from the veteran 
to corroborate the claimed stressors.  The veteran, however, 
has not given sufficient information to verify his combat 
experience.  In October 2002, the veteran returned a PTSD 
Questionnaire to the RO.  The veteran's only assertion was 
"suffer from PTSD from combat, from July 1966 to July 
1967."  The veteran did not provide details including dates 
or specific incidents.  Additionally, in January 2003, the 
veteran returned an Information in Support of Claim for 
Service Connection for PTSD form indicating that the 
geographic location of the stressors was "South Vietnam in 
July 1966 to July 1967."  The Board notes that the veteran 
did not indicate the date of an incident, his unit, names of 
others involved or a description of an incident.  See 
38 U.S.C.A. § 5107(a) (claimant has a responsibility to 
present and support a claim for VA benefits); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist in 
development of a claim is not "a one way street").

The medical diagnosis of PTSD related to service alone does 
not verify the veteran's assertion that he was engaged in 
combat and was subject to enemy attack.  Although the Board 
is sympathetic to the veteran's symptomatology of PTSD and 
the effect it has on him socially and on his ability to 
obtain employment, without  supporting evidence of combat 
with the enemy or other stressor of service, the Board cannot 
grant service connection.  


ORDER

Service connection for PTSD is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


